Citation Nr: 1537062	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  13-31 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from June to August 1999; and from May to August 2000, with additional service in National Guard and reserve units.   

This matter comes before the Board of Veterans' Appeals on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied service connection for PTSD.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to 38 C.F.R. § 20.700 (2014), a Board hearing for a claim on appeal will be granted to an appellant who requests one and is willing to appear in person. 
See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board).

In her November 2013 VA Form 9 (Appeal to the Board of Veterans' Appeals), the Veteran requested a Board hearing by live videoconference.  In a November 2014 statement, she reiterated that desire.  

On June 16, 2015, the Veteran was notified via letter at her address in Arkansas, that she had been scheduled for a video hearing at the VA RO in North Little Rock, Arkansas, to be held on August 12, 2015.  On June 24, 2015, that letter was returned to VA as undeliverable.  

On June 29, 2015, the Veteran contacted VA via telephone to inform it that she had not resided in Arkansas for more than 90 days, and now resided in Tucson, Arizona.  She indicated that she was aware of the hearing scheduled in August, but wished to have the location changed to Tucson.  The RO did not take action to reschedule the hearing near the Veteran, and on August 12, 2015, the Veteran was listed as a "No Show" for her August 2015 hearing at the RO in North Little Rock.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and confirm her present address.  This should include efforts to call her at the telephone numbers listed in a report of contacted dated July 29, 2015.

2. Schedule the Veteran for a hearing the Board via videoconference at the available location nearest her present address. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



